Citation Nr: 1728883	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  12-34 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether the reduction of the rating for adenocarcinoma of the prostate, effective April 1, 2011, from 100 to 40 percent was proper.

2.  Entitlement to a higher level of special monthly compensation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and February 2011 rating decisions issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Jurisdiction over the appeal has since been assumed by the RO in Huntington, West Virginia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's prostate cancer is rated under diagnostic code 5278, which compensates for malignant neoplasms of the genitourinary system.  Under that diagnostic code, a 100 percent rating is assigned.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedures, the 100 percent rating shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of §3.105(e).  If there has been no reoccurrence or metastasis, the residuals should be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2016).  

Here, a VA examination was conducted over six months after the Veteran ceased treatment for his prostate cancer, and prior to the proposed rating reduction.  It revealed that he had not undergone neoplastic treatment in nearly two years and there was no sign of reoccurrence or metastasis.  Ultimately, in a February 2013 rating decision, a 40 percent disability rating was assigned for genitourinary residuals following the cessation of his treatment.  

However, the Veteran has asserted that his genitourinary symptoms have worsened since his most recent VA examination in January 2013.  When a claimant asserts that the severity of a disability has increased since the most recent VA examination, an additional examination is appropriate.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Concerning entitlement to a higher level of special monthly compensation, such an entitlement is directly dependent upon the outcome of the Veteran's increased rating claim.  As such, that issue must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any outstanding VA treatment records.  Invite the Veteran to submit any additional evidence in support of his claim.

2. Schedule the Veteran for a new genitourinary examination.  The complete claims file should be made available to the examiner selected to conduct the examination.

The examiner should provide a complete description of the Veteran's residuals of prostate cancer, to include a description of any renal dysfunction, voiding dysfunction, urinary frequency, obstructed voiding, and urinary tract infection, if found. 

3. Thereafter, readjudicate the claims remaining on appeal in light of all evidence of record.  If any benefit sought on appeal should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




